Citation Nr: 0804716	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the left rotator cuff syndrome, claimed as 
residuals of a left shoulder dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
to November 1975, from January to February 1978, and from May 
to August 1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which service connection for 
arthralgia joint disease of the left shoulder was denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing has 
been associated with the claims file.

In May 2007, the Board issued a remand for further 
development, including affording the veteran VA examination.  


FINDING OF FACT

Left rotator cuff syndrome is the result of left shoulder 
dislocation that occurred during a period of active duty for 
training.


CONCLUSION OF LAW

The criteria for service connection for left rotator cuff 
syndrome have been met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

"Service connected" means, with respect to disability or 
death, that such disability was incurred or aggravated, or 
that the death resulted from a disability incurred or 
aggravated, in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).

"Active military, naval, and air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that his current left shoulder disability 
is the result of left shoulder dislocation which occurred 
during a period of active duty for training.  In September 
2006, he testified before the undersigned Veterans' Law Judge 
that he dislocated his shoulder during his basic training for 
the National Guard in 1978.  

A DD Form 214 reflects that the veteran performed active duty 
for training from January 22 to February 13, 1978.  Service 
medical records from this period of service reflect that the 
veteran dislocated his left shoulder in a fall while running.  
He was treated and placed in a sling for 4-6 weeks.  The 
physician noted he would be unable to train for three months 
and it was recommended his active duty for training be 
rescheduled.

VA examination was conducted in January 2003, at which time 
arthralgia joint disease was diagnosed in the left shoulder 
with probable injury to the left rotator cuff, absent 
significant residuals.

In October 2006, the veteran's treating physician proffered a 
statement opining that the veteran had chronic left rotator 
cuff tenderness due to dislocation of the shoulder in the 
Army in 1978.

In June 2007, the veteran underwent additional VA 
examination, at which time he was diagnosed with left rotator 
cuff syndrome.  The examiner was unable to opine with any 
degree of medical certainty whether the current left shoulder 
disability was the result of the inservice left shoulder 
dislocation.

There are no other medical opinions or findings for or 
against a finding that the veteran's left shoulder disability 
is the result of the 1978 left shoulder dislocation during 
active duty for training.  In the absence of any evidence 
against the claim, service connection for left rotator cuff 
syndrome is warranted.  

ORDER

Service connection for left rotator cuff syndrome is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


